Title: To Thomas Jefferson from William H. Cabell, 29 December 1808
From: Cabell, William H.
To: Jefferson, Thomas


                  
                     Sir.
                     Richmond. Decr. 29. 1808
                  
                  A powder Mill has been lately established in the immediate vicinity of this place, and it is now carried on by a company of gentlemen, of which the Mr. Browns, sons of Mr. John Brown, Clerk of the Court of appeals, are partners—This company wishes to obtain from the General Government some accommodation in supplies of Salt-petre, for which they will pay either in Cash, or in powder as the Government may prefer—I know not whether it may be the practice to grant such accommodations to any individuals; but if it be, I am persuaded it may be safely & usefully extended to the Company here, which is composed of gentlemen of unexceptionable characters, and of high responsibility—
                  I am with the highest respect Sir yr. mo: Ob. St.
                  
                     Wm H. Cabell
                     
                  
               